DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive.
Applicant argues that Garbow does not teach a user-defined schedule of scheduled events and anti-events.  However, Examiner notes that the ordinary dictionary definition of “schedule” is to arrange for an event to take place at a particular time.  There is no requirement in the definition that the particular time be a future time.  Therefore, Garbow’s dispensing of scents on demand in response to application requests reads on the broadly claimed scheduling of scent events.
Regarding the double patenting rejection, Applicant argues that none of the claims of US 9,460,404 teaches a feature of accessing an interface configured to enable a user to control a scent delivery of one or more delivery units located within a geographical region.  In particular, the claimed interface is accessed to define the scheduled events and anti-events.  However, Examiner asserts that the patented ‘404 claims would inherently require an interface to define the scheduled events and anti-events.  There is no other way for these scheduled events and anti-events to be created/defined other than by a user defining/programming them through some sort of user interface.  It is also inherent that the delivery units would be located with a geographical region.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbow et al. US 2009/0125641 (“Garbow”).
Per claims 1, 4-6, and 19, Garbow discloses:
1.	A computer-implemented method for controlling one or more scent delivery units, the method comprising:
accessing an interface configured to enable a user to control a scent delivery of one or more scent delivery units located within a geographical region (e.g., Fig. 1 #102, Fig. 3 #304); 
defining, using the interface, one or more scheduled events, each scheduled event of the one or more scheduled events being associated with control logic that identifies a first scent delivery unit of the one or more scent delivery units (e.g., Fig. 3 #306: “Initial Scent”) to be activated during a first time period (e.g., Fig. 3 #306: “Dispense Initial Scent”), and the first 
defining, using the interface, one or more scheduled anti-events, each scheduled anti-event of the one or more scheduled anti-events being associated with control logic that identifies a second scent delivery unit of the one or more scent delivery units (e.g., Fig. 3 #308” “Subsequent Scent”) to be deactivated during a second time period (e.g., Fig. 3 #314: “Buffer Subsequent Request”), the second time period being defined by a deactivation start time and a deactivation end time (e.g., Fig. 3 #310: “Threshold Amount of Time”, [0043]); and
generating, based on the one or more scheduled events and the one or more scheduled anti-events, command data to be communicated to the first and second scent delivery units to control activation (e.g., Fig. 3 #306) and deactivation of the first and second scent delivery units (e.g., Fig. 3 #314).
4.	The computer-implemented method of claim 1, further comprising, based upon subsequent removal of the one or more scheduled anti-events, generating additional command data solely based on the one or more scheduled events (e.g., [0028]).  
5.	The computer-implemented method of claim 1, wherein generating the command data comprises generating command data that gives priority to control specified by a manual activation request over control specified by the one or more scheduled anti-events (e.g., [0023], [0039]).  
6.	The computer-implemented method of claim 1, wherein generating the command data comprises generating command data that gives priority to control specified by 
19.	The computer-implemented method of claim 1, wherein the command data activates the first scent delivery unit only during portions of the one or more scheduled events that do not overlap with the one or more scheduled anti-events.  

Claims 7, 10-13, 16-18, and 20-21 recite features analogous to those recited in claims 1, 4-6, and 19, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,460,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.

Allowable Subject Matter
Claims 2-3, 8-9, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
01/12/22